COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §                 No. 08-19-00011-CV
  IN RE
                                                      §     Appeal from the Probate Court No. 2
  THE ESTATE OF
  BUFORD SCOTT, JR., DECEASED                         §            of Tarrant County, Texas
                                  Appellant.          §           (TC# 2015PR02393-2-A)



                                           OPINION

       This is a will contest. Actually, it is a wills contest (plural) because three wills are at issue

and a jury found two were signed without testamentary capacity, and all three were signed as the

result of undue influence. The decedent and maker of the wills is Buford Scott, Jr. (Buford). The

proponents of the wills are the Appellants here, Geoffrey Tait and Irene Rueda. The antagonists

of the wills, and Appellees here, are John Paul Scott, III and Vinnie V. Dungan. The jury also

found that the will proponents did not act in good faith in opposing the will contest, and that they

were therefore not entitled to attorney’s fees. On appeal, the will proponents argue that the

evidence was both factually and legally insufficient to support the jury’s findings. Because we

find sufficient evidence to support the jury’s finding that all three wills were signed as the result

of undue influence, and that Appellants did not act in good faith in defending the wills, we affirm.

Our view of the undue influence findings means that we need not address challenges to the jury’s


                                                  1
testamentary capacity findings, or a question on revocation of one of the wills. It does mean,

however, that we need to supply the reader with a detailed recitation of the evidence.

                                            I. BACKGROUND

        A. Factual Background

        Buford Scott, Jr., who never married and had no children, grew up on a ranch in Cresson,

Texas, where he lived until his death in August of 2015. For most of his life Buford lived a

sheltered existence with his immediate family members. Buford who had a below average IQ and

some cognitive impairments, did not graduate from high school until he was 22 years old, and was

never regularly employed outside of working on his family’s ranch. His parents and his only

sibling predeceased him, each dying intestate. When his mother passed away in 2003 or 2004,

Buford inherited a substantial estate, but was left to live alone on the ranch.

                 1. The Creation of the management trust in 2008

        After Buford’s mother passed away, his mother’s attorney expressed concern about

Buford’s ability to live on his own, and thereafter initiated a guardianship proceeding in the Hood

County Court. In 2007, that court appointed both a guardian ad litem and an attorney ad litem to

represent Buford’s interests. The guardian ad litem filed an application to place Buford under a

guardianship management trust pursuant to the then applicable Section 867 of the Texas Probate

Code.1 The court ordered Buford to undergo a mental health evaluation by Dr. Larry Padget, a

local general practitioner, who determined that Buford was “mentally retarded,” and suffered from

substance or alcohol abuse or both.2 Dr. Padget further reported that Buford was unable to make


1
 The Texas Probate Code was repealed and replaced with the Texas Estates Code by Act of June 17, 2011, 82nd Leg.,
R.S., ch. 823, 2011 Tex.Gen.Laws 1901. The current Code provision relating to management trusts is found in
Chapter 1301 of the Texas Estates Code. See TEX.EST.CODE ANN. § 1301.051, et. seq.
2
 The Diagnostic and Statistical Manual for Mental Disorders (DSM-5) now uses the term intellectual disability.
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th ed. (2013).

                                                       2
his own financial, medical, or other decisions, and was totally incapacitated. The court agreed,

and issued an order creating a management trust, expressly finding that Buford was “completely

without capacity as provided by the Texas Probate Code to manage his property[.]” The court

placed all of Buford’s assets into a trust managed by a local bank.

        Upset about the bank’s control of his money, Buford retained an attorney who filed a

motion to set aside the trust on Buford’s behalf in March of 2009. The motion attacked the court’s

order creating the trust on several procedural grounds, including that the court did not follow the

proper procedures in appointing the guardian ad litem or in making its determination that Buford

was incapacitated. The court thereafter replaced Buford’s guardian ad litem with a new ad litem

who requested a psychiatric report to determine Buford’s mental capacity. The court granted the

request and appointed psychiatrist Dr. Lisa Clayton to perform the psychiatric evaluation.

                 2. Dr. Clayton’s psychiatric report

        Dr. Clayton evaluated Buford on February 22, 2010. In her report, Dr. Clayton noted that

Buford admitted that he had not taken very good care of his financial affairs after his mother died,

and that he “did need help” with his finances.              Although she disagreed with Dr. Padget’s

assessment that Buford was “mentally retarded,” she believed that Buford’s IQ was below average,

that he suffered from learning disabilities, and evidenced various cognitive impairments. He also

exhibited some degree of paranoia, poor insight, and impaired personal judgment. Dr. Clayton

concluded that Buford was unable to take care of himself independently, noting, among other

things, that Buford had rotting teeth, did not have a primary care doctor, and did not appear to be

well-groomed.       In addition, she concluded that Buford was “extremely susceptible to the

manipulation and control by others” due in part to his below average intelligence and paranoid


See also Ex parte Cathey, 451 S.W.3d 1, 11 n.23 (Tex.Crim.App. 2014) (noting change from “mental retardation” to
“intellectual disability” by the American Association on Intellectual and Developmental Disabilities).

                                                       3
tendencies.   She noted that Buford had previously been manipulated by an individual who

convinced him to pay for assistance in obtaining some unclaimed property located in Oklahoma.

In her report, Dr. Clayton advised the court that she believed Buford was “partially incapacitated”

and needed a partial guardianship with regard to managing his financial and business affairs.

               3. The August 2011 settlement agreement

       In August of 2011, Buford settled the dispute raised in his pending motion to terminate the

management trust. He agreed to allow the management trust to continue with modifications,

which allowed him to retain his personal property and to open his own bank account. The bank

trustee agreed to pay Buford $800.00 a week for his personal use. The agreement further stated

that the “temporary guardianship” under which Buford had been placed was to be dismissed, as

were all court appointees.

               4. Buford hires Geoffrey Tait and Irene Rueda

       Despite signing the settlement agreement, Buford continued to be dissatisfied with the

bank’s control of his assets. After unsuccessfully asking his friends for assistance, in June 2012

Buford contacted a private investigator, Geoffrey Tait, whose name he found in a phone book.

Tait, and his assistant, Irene Rueda, agreed to assist Buford with his efforts to have the management

trust lifted. In addition, Tait and Rueda soon began providing Buford with other services,

including cleaning, cooking, bill paying, shopping, and running errands. In fact, Rueda testified

that she saw Buford almost every day for three years until his death in August of 2015. During

these three years, Tait and Rueda submitted numerous invoices to Buford, billing him tens of

thousands of dollars for their investigation and other services. In addition, Buford gave both Tait,

Rueda, and their family members bonuses and gifts, including a $5,000.00 gift to Tait’s wife,

despite the fact that Buford had admittedly never met his wife. In addition, the record contains



                                                 4
evidence that Buford made large cash withdrawals from his account during the time that Tait and

Rueda were providing services to him, some of which were signed by Tait, acting on Buford’s

behalf.

                  5. The March 23, 2013 Holographic Will

          Buford did not have a will when he first met Tait and Rueda, and as early as August 2012,

Tait began discussing the need for Buford to sign various legal documents, including a will, a trust

instrument, and a power of attorney. In February of 2013, Tait contacted attorney Scott Moseley

to discuss the possibility of hiring him to assist Buford with lifting the management trust, and with

drafting a will or trust documents for Buford to sign. During one of their discussions, Moseley

informed Tait that Buford could draft a handwritten holographic will, rather than a formal will,

and further explained to Tait the legal requirements for making such a will.3

          On March 23, 2013, Buford signed a three-page will that was all in his own handwriting.

That document stated that he wished to create the “Buford Scott, Jr., Charitable Trust,” in which

all of his assets would be placed at the time of his death. In the will, Buford stated that he was

aware that he had cousins, uncles and aunts, but that he did not wish to leave any of his money or

property to them. At the time, Buford actually did not have any living aunts and uncles, but he

did have cousins. He was upset with the cousins as he believed they had either initiated or

participated in the earlier guardianship proceedings, and that they were trying to take his money.4




3
  Although a will must typically be signed by a testator in the presence of two witnesses, who must then subscribe
their names to the will, a holographic will need not be so witnessed. TEX.EST.CODE ANN. §§ 251.051, 251.052.
Thus, if an instrument is wholly in the testator’s handwriting and signed by the testator, with the intent to dispose of
his property, the will is generally considered to be valid. See Lemus v. Aguilar, 491 S.W.3d 51, 56 (Tex.App.--
San Antonio 2016, no pet.).
4
  Although there is no evidence that Buford’s cousins actively sought the guardianship, there is evidence that some of
them spoke with the guardian ad litem about the court proceedings and that some of them, including the two will
contestants, may have attended court hearings in the guardianship case.

                                                           5
       On the same day that Buford signed the will, Tait emailed a copy of it to Moseley, asking

if it met the legal requirements for a holographic will. Moseley responded that although the will

appeared to comply with the basic legal requirements for a holographic will, he believed that the

will could be improved by naming an executor or trustee, and by naming the charity or charities

that Buford wished to benefit by the proposed trust. Moseley offered to assist Buford by drafting

a “formal will” for him, and in particular, recommended the creation of a trust with a pour over

will. The original of the Holographic Will was never found, and Appellants later used the copy

sent to attorney Moseley as proof that it was made.

       A short time later, Tait advised Moseley that Buford had “added a lot more to his will” and

that he would “have him finish his holographic will” and send it to Moseley for review. In

addition, Tait advised Moseley that he had already drafted yet another will--presumably a formal

one--for Buford to sign after the management trust was lifted, together with trust documents which

would create a new trust into which all of Buford’s assets were to be transferred. Moseley

ultimately declined to represent Buford. Tait thereafter contacted attorney Pam Walker, and in

March of 2014, she agreed to assist Buford with filing an application to restore him to full legal

capacity.

               6. The management trust is lifted in November of 2014

       Tait contacted two psychologists, Drs. Earl Johnson and Stephen Karten, as well as a

psychiatrist, Dr. Jeffrey Schlueter, to conduct mental status evaluations of Buford in aid of

establishing that he was not in need of a management trust or a guardianship. In their written

reports, all three experts agreed that despite Buford’s below-average IQ, Buford was not

incapacitated and had sufficient mental capacity to make his own financial, medical and other

decisions. Based on these reports, on November 4, 2014 the trial court restored Buford to full



                                                6
legal capacity. Thereafter, attorney Walker suggested that Buford create a formal will, but Tait

sent an email to Walker, stating that Buford did not need her assistance, as he (Tait) had already

prepared a will for Buford to sign. Tait explained he had downloaded a will template from the

internet and that he was “working on” convincing Buford to sign the will as well as various trust

documents that he had also prepared. Although Tait indicated that he would bring the will and

trust documents for Walker to review, Walker stated that Tait never did and that he essentially

“disappeared” after the management trust was lifted.

       A month later, Buford signed a “Limited Power of Attorney” giving Tait the right to make

personal, financial, and other decisions on Buford’s behalf.

               7. The July 10, 2015 “Annie Green Will”

       In early July of 2015, both Tait and Rueda noticed that Buford lost a significant amount of

weight and they became concerned about his health. At that time, Tait drafted a will for Buford

to sign, using a will template that he had obtained some years earlier. On July 10, 2015, Tait

videotaped Buford at his home signing the will; however, Tait failed to arrange for a notary public

or for any individuals to be present to witness Buford’s signature. Despite being a notary public

himself, and admittedly knowing that it was against the rules, Tait took the will to notary Annie

Green and asked her to notarize it for him. She refused.

       Although the parties discussed the so-called “Annie Green Will” at trial, neither the will

nor the videotape recording was introduced at trial.       Tait claimed that the recording had

inadvertently been destroyed due to problems with Rueda’s computer where it had been stored.

However, Tait testified that the “Annie Green Will” made substantially the same bequests as did

the next two wills that Buford signed in July and August of 2015, both of which are described

below, and both of which left significant bequests to Tait and Rueda.



                                                7
               8. The July 21, 2015 Will

       Buford was admitted to the hospital on July 19, 2015 and diagnosed with terminal

esophageal cancer; he died a month later. On his second day at the hospital (July 21, 2015) Buford

signed another will that Tait had drafted (the “July Will”). Tait was unable to produce a copy of

the July Will, and stated that he believed it was destroyed when Buford signed his last and final

will the next month. However, Tait videotaped the signing of the July Will, and that videotape

was played for the jury.    In the videotape, Buford is seen lying in a hospital bed as Tait

summarized the terms of the will. In his summary, Tait told Buford: “You’ve made bequests to

several different people, you’ve made bequests to me, you’ve made bequests to [Rueda] [and]

you’ve made the majority of your bequests to the Buford Scott Charitable Trust, right?” Buford

agreed, and Tait next confirmed that Buford was not leaving anything to his cousins. Buford then

explained that he believed his cousins had attended two hearings when the court was considering

whether to place his assets in the management trust, and he faulted them for not opposing the trust

and for allowing the judge to take his property away from him.

               9. The August 13, 2015 Will

       Tait next consulted with another attorney, Paul Wieneskie, regarding the validity of the

July Will, and was told that although the will was valid, it would have been preferable to include

a self-proving affidavit, and to have included more specificity with regard to the creation of the

charitable trust. Tait subsequently revised the will to include the affidavit and to “[add] more

meat to the charitable trust” provisions. Tait arranged for another formal will signing on August

13, 2015, while Buford was in an assisted nursing facility. According to Tait, the July and August

Wills were virtually identical to each other with the two exceptions discussed above.




                                                8
        Although Tait did not videotape the entire signing of the August Will, he did conduct a

videotaped interview with Buford afterwards.         In this videotape, Buford acknowledged his

awareness of the will’s provisions. Tait then summarized the provisions of the will, stating that

Buford had left a “large bequest” to the Charitable Trust, to be distributed in accordance with

Buford’s wishes, and that he had also “left things” to Tait, Rueda, and five others mentioned in the

will.   Buford expressly denied being coerced into signing the will, and stated that he had

intentionally not left anything to his cousins because “they didn’t want me to have a country to

live in,” further explaining that he believed his cousins had supported the court in taking away his

rights when the management trust was imposed.

        The August Will, which revoked all prior wills and named Tait as Executor, requested that

Tait create “The Buford Scott, Jr. Charitable Trust, or the Buford Scott, Jr. Charitable Foundation.”

Tait was named as the “initial and permanent Trustee, Administrator, Executive or overseer of

whatever such business he shall create, until such time as he is replaced by death or operation of

law.” It further stated that Tait “shall have the sole and final authority to determine what type of

business entity . . . shall be formed and what provisions it shall include, so long as it fulfills my

desire to provide help to people who face an unfair judicial system, or incompetent and

unscrupulous lawyers.” The will provided that the Charitable Trust was to be funded by certain

mineral and leasing rights that Buford owned in both Texas and Oklahoma. The record contains

evidence that Tait was aware at the time Buford signed the August Will that the leasing rights were

not producing, and that they were valued at only $32,500.00.

        With the exception of Buford’s household furniture and clothing, which he gave to

Goodwill, the August Will gave Tait and Rueda all of his real property and his personal property,

in addition to $350,000 in cash to Tait, and $200,000 in cash to Rueda. The Will further named



                                                 9
Rueda’s children and Tait’s wife as alternate beneficiaries in the event they predeceased him. In

the will, Buford stated that the bequests were made to Tait and Rueda, due to his gratitude to them

for assisting him with his legal problems and for helping him through his final illness. The

bequests given to Rueda and Tait in the August Will were valued at approximately 2.4 million

dollars.

           And finally, Buford included a paragraph expressly disinheriting his cousins, stating that

he was doing so because they had failed to speak up on his behalf during the guardianship

proceedings, and had allowed the Hood County Court to set up the management trust. Buford

died five days after he signed the August Will. Buford’s cousins, however, were unaware of

Buford’s death until several months later when Tait returned one of their calls to tell them of his

passing.

           B. Procedural History

           After Buford’s death, Tait submitted the August Will to probate, and the court named him

as executor of Buford’s estate.5 Upon learning of the court proceedings, Buford’s cousins, John

Paul Scott, III and Vinnie Dungan, filed a petition to contest the will. The petition alleged that

Buford lacked the requisite testamentary capacity to sign the August Will and that he had been

“unduly influenced” into signing it by Tait and Rueda. They sought a declaration that the will

was invalid and that Buford had died intestate. As the cousins were Buford’s only remaining

family members, if Buford died intestate, his entire estate would pass to them under the Texas

intestate succession laws. TEX.EST.CODE ANN. § 201.001. Tait and Rueda thereafter filed a




5
  Although Tait and Rueda were given all of Buford’s real property in the August Will, they nevertheless billed the
estate for thousands of dollars as “property management fees” for their efforts in cleaning up the property


                                                        10
conditional counterapplication seeking to admit the July Will or the March 2013 Holographic Will

to probate in the event that the August Will was found to be invalid.

       The matter was tried to a jury that found:

       1. Buford lacked testamentary capacity to sign the August 13, 2015 will, and
          signed it as the result of undue influence.

       2. Buford lacked testamentary capacity to sign the July 21, 2015 will, and signed
          it as the result of undue influence.

       3. Buford had testamentary capacity to sign the March 23, 2013 Holographic Will,
          but signed it as the result of undue influence. The jury otherwise found that
          the Holographic Will was wholly in Buford’s handwriting, and was intended to
          dispose of his property.

       4. Buford subsequently revoked the March 23, 2013 Holographic Will.

       5. Tait and Rueda did not act in good faith or with just cause in submitting the
          wills to probate or defending the wills during the will contest proceedings.

       The trial court’s final judgment declared all three wills invalid and denied probate as to

each of them. The court further denied Tait and Rueda’s request for attorney’s fees and expenses

in defending against the will contest.

       On appeal Tait and Rueda (hereinafter Appellants) raise 17 issues, contending that the

evidence is both legally and factually insufficient to support any of the jury’s findings as

summarized above. We distill Appellants’ arguments into three broad categories, starting with

the jury’s findings with respect to (1) the validity of the March 2013 Holographic Will, (2) the

validity of the July and August Wills, and (3) the jury’s finding that Appellants did not act in good

faith in submitting the wills to probate and/or in defending against the will contest.

       As Appellants arguments all turn on challenges to either the legal or factual sufficiency of

the evidence to support the jury’s findings, we start with our standard of review.




                                                 11
                                 II. STANDARD OF REVIEW

       A legal insufficiency challenge claims that there is “no evidence” to support a finding.

City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005). We sustain a legal sufficiency

challenge only if the “record discloses one of the following situations: (a) a complete absence of

evidence of a vital fact; (b) the court is barred by rules of law or of evidence from giving weight

to the only evidence offered to prove a vital fact; (c) the evidence offered to prove a vital fact is

no more than a mere scintilla; (d) the evidence establishes conclusively the opposite of the vital

fact.” Id. at 810. In reviewing the record for legal sufficiency, we credit the evidence favorable

to the judgment if a reasonable fact finder could, disregard contrary evidence unless a reasonable

fact finder could not, and reverse the fact finder’s determination only if the evidence presented in

the trial court would not enable a reasonable and fair-minded fact finder to reach the judgment

under review. Id. at 827.

       Appellants also raise factual sufficiency challenges.         When considering a factual

sufficiency challenge brought by a party without the burden of proof at trial, we consider all of the

evidence and set aside the judgment only if it is so contrary to the overwhelming weight of the

evidence that it is clearly wrong and unjust. City of El Paso v. Parsons, 353 S.W.3d 215, 225

(Tex.App.--El Paso 2011, no pet.), citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); see also

Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003) (requiring appellate

court that overturns a verdict on factual insufficiency grounds to explain why evidentiary

discrepancy is “manifestly unjust; why it shocks the conscience; or clearly demonstrates bias”).

       Under either standard, the jury is the sole judge of the credibility of witnesses and the

weight to be given their testimony. Parsons, 353 S.W.3d at 225. The jury may choose to believe

one witness and disbelieve another, and we must not impose our opinion to the contrary. Id.,



                                                 12
citing City of Keller, 168 S.W.3d at 819. The inferences drawn from the evidence are also within

the province of the jury, and we must assume that the jurors made all inferences in favor of the

verdict if reasonable minds could do so and disregard all other inferences not so drawn. Id. at

820-21. “If the evidence at trial would enable reasonable and fair-minded people to differ in their

conclusions, then jurors must be allowed to do so. A reviewing court cannot substitute its

judgment for that of the trier-of-fact, so long as the evidence falls within this zone of reasonable

disagreement.” Id. at 822.

                                       III. DISCUSSION

       A. The Validity of the March 2013 Holographic Will

       In Issues Two through Four, Appellants contend that there was both legally and factually

insufficient evidence to support the jury’s finding that Buford was unduly influenced into signing

the March 2013 Holographic Will. In addition, Appellants argue in Issue One that the record

contains no evidence to support the jury’s finding that Buford subsequently revoked the

Holographic Will. If we conclude that there was sufficient evidence to support the jury’s finding

on undue influence, we need not reach the issue of whether Buford revoked the Holographic Will.

We therefore start with whether the Holographic Will was signed as the result of undue influence.

               1. The law on undue influence

       Generally, the term undue influence describes “such influence or dominion as exercised at

the time, under the facts and circumstances of the case, which destroys the free agency of the

testator, and substitutes in the place thereof the will of another.” Long v. Long, 125 S.W.2d 1034,

1035 (Tex. 1939). As this Court has recognized, “[t]he exercise of undue influence may be

accomplished in many different ways--directly and forcibly, as at the point of a gun; but also by

fraud, deceit, artifice and indirection; by subtle and devious, but none-the-less forcible and



                                                13
effective means.” In re Olsson's Estate, 344 S.W.2d 171, 173-74 (Tex.Civ.App.--El Paso 1961,

writ ref'd n.r.e.). Or as the Texas Supreme Court stated, undue influence may take the form of

“force, intimidation, duress, excessive importunity or deception used in an effort to overcome or

subvert the will of the maker of the testament and induce the execution thereof contrary to his

will.” Rothermel v. Duncan, 369 S.W.2d 917, 922 (Tex. 1963).

       To prove undue influence, the contestant must convince the fact finder of: (1) the existence

and exertion of an influence; (2) that the influence subverted or overpowered the mind of the

testator at the time of the execution of the testament; and (3) the maker would not have executed

the testament but for that influence. Id. The burden is upon the contestant to prove each of these

allegations by a preponderance of the evidence. Woods' Estate, 542 S.W.2d 845, 846 (Tex. 1976);

see also Matter of Kam, 484 S.W.3d 642, 651-53 (Tex.App.--El Paso 2016, pet. denied)

(recognizing that once evidence established that will was signed in compliance with all statutory

requirements, the burden shifted to will contestant to establish that the will should be voided as

the product of undue influence).

       Undue influence can be established by direct or circumstantial evidence. Olsson’s Estate,
344 S.W.2d at 175; see also Rothermel, 369 S.W.2d at 922 (recognizing that undue influence may

be proven by direct or circumstantial evidence). However, when relying on circumstantial

evidence, the evidence must be of a “reasonably satisfactory and convincing character, and they

must not be equally consistent with the absence of such influence.” Rothermel, 369 S.W.2d at

922. “This is so because a solemn testament executed under the formalities required by law by

one mentally capable of executing it should not be set aside upon a bare suspicion of wrongdoing.”
Id. at 922-23. Because undue influence may be part of a continuing scheme, the jury may consider




                                               14
events occurring both before and after the will execution. Id. at 922 (recognizing that proof of

undue influence often involves an “extended course of dealings and circumstances”).

       Some evidence, however, falls short of the mark. “Mere requests or efforts to execute a

favorable instrument are not sufficient to establish undue influence unless the requests or efforts

are so excessive so as to subvert the will of the maker.” Matter of Kam, 484 S.W.3d at 652,

quoting In re Estate of Clifton, No. 13-11-00462-CV, 2012 WL 3139864, at *2 (Tex.App.--

Corpus Christi Aug. 2, 2012, no pet.) (mem. op., not designated for publication). Similarly, the

fact that an individual had the opportunity to influence the testator, such as by being the testator’s

caregiver, is insufficient to establish undue influence. Rothermel, 369 S.W.2d at 923; see also

Woods' Estate, 542 S.W.2d at 848.

       In Rothermel, the Texas Supreme Court laid out a non-exhaustive list of ten factors that

courts should consider in assessing undue influence:

       (1) the nature and type of relationship existing between the testator, the contestants,
       and the party accused of exerting such influence;

       (2) the opportunities existing for the exertion of the type or deception possessed or
       employed;

       (3) the circumstances surrounding the drafting and execution of the testament;

       (4) the existence of a fraudulent motive;

       (5) whether there had been a habitual subjection of the testator to the control of
       another;

       (6) the state of the testator's mind at the time of the execution of the testament;

       (7) the testator's mental or physical incapacity to resist or the susceptibility of the
       testator's mind to the type and extent of the influence exerted;

       (8) words and acts of the testator;

       (9) weakness of mind and body of the testator, whether produced by infirmities of
       age or by disease or otherwise;



                                                 15
       (10) whether the testament executed is unnatural in its terms of disposition of
       property.

Matter of Kam, 484 S.W.3d at 651-53, citing Rothermel, 369 S.W.2d at 923. The first five factors

on this list “address the first element of undue influence (i.e., whether such influence existed and

was exerted with respect to the testament at issue); the next four factors concern the second element

(i.e., whether the testator’s will was subverted or overpowered by such influence); and the tenth

factor is relevant to the third element (i.e., whether the testament would have been executed but

for such influence).” Kam, 484 S.W.3d. at 652-653, citing In re Estate of Clifton, 2012 WL

3139864, at *3.

               2. The existence and exertion of an influence

       Appellants argue that the evidence fails to support a finding that they exerted any influence

over Buford’s decision to draft the Holographic Will, contending that, at most, the evidence

suggested that Tait was merely present when Buford drafted the will. This argument, however,

overlooks several key items of evidence.

       First, the undisputed evidence demonstrated that when Buford first met Tait and Rueda, he

did not have a will, and had not expressed any intent to draft a will; to the contrary, in his 2010

meeting with Dr. Clayton, Buford told her that his family did not write wills and that they had all

died intestate. Tait himself admitted that when he initially suggested to Buford that he should

draft a will, Buford was resistant to the idea, and that he spent several months trying to convince

Buford of the need to do so. Tait’s efforts were documented in two emails that he sent to attorney

Pam Walker in October of 2014, in which he stated that he had been “working on” Buford for two

years to get Buford to “trust” him enough to follow his advice, and that it took “several months”




                                                 16
before he “finally got [Buford] to write out a holographic will.”6 In addition, Tait submitted an

invoice to Buford billing him for his assistance in preparing the Holographic Will, expressly stating

that Tait spent four and a half hours at Buford’s home on March 23, 2013, “to help him prepare

will.”7

          Moreover, the record demonstrates that by the time Buford signed the Holographic Will,

Tait had taken over virtually all of Buford’s legal affairs, was corresponding directly with the

attorneys and experts who had been retained to assist Buford in lifting the management trust, and

Tait accompanied Buford to virtually every meeting he had with his attorneys to discuss his legal

issues. We therefore conclude that there was both legally and factually sufficient evidence to

support a finding that Appellants, and Tait in particular, had a clear opportunity to exert their

influence on Buford’s decision to sign the Holographic Will.

          Appellants, however, contend that even if they had an opportunity to influence Buford’s

decision to sign the Holographic Will, there was no evidence to support a finding that they had an

“improper or fraudulent motive” for doing so, as the will did not name either of them as

beneficiaries. Appellants are correct that the Holographic Will did not make a direct bequest to

either of them. However, there is evidence that Appellants could have indirectly benefitted by

the Holographic Will, based on the will’s creation of the “Buford Scott, Jr. Charitable Trust,” into

which all of Buford’s assets were to be placed upon his death. In particular, the first draft of the

trust document named Tait as trustee. The trust documents which were eventually signed as part

of the August Will also named Tait as the trustee and gave him unfettered decision-making




6
 As well, Tait’s own time-log indicates that he began discussing the need for a will with Buford as early as August
13, 2012, two months after he and Rueda first met with Buford.
7
  Tait also submitted a bill to Buford for assisting him with making changes or additions to the Holographic Will after
he received feedback from Moseley about the will’s deficiencies.

                                                         17
authority with respect to how to conduct the business of the trust. After Buford’s death, Tait filed

a certificate of formation of a non-profit corporation creating the “Buford Scott, Jr. Charitable

Foundation,” in which he listed himself, Rueda, and one other person as the sole members on the

Board of Directors. From this, the jury could have inferred that Appellants influenced Buford to

sign the Holographic Will that would in turn place them in control of the trust and its assets.

               3. Appellants’ influence was effectively asserted

       Appellants next argue that the evidence was insufficient to support a finding that their

influence was effectively asserted, or in other words, there was no evidence that Buford’s will was

overborne by them at the time he signed the Holographic Will. In particular, Appellants contend

that there was no evidence to suggest that “Buford’s mind was weak or that he was easily subjected

to the influence of others at the time the Holographic Will was adopted.”

       In making this argument, Appellants first contend that the jury impliedly rejected the notion

that Buford had any mental weakness because they found he had testamentary capacity to sign the

Holographic Will. Yet testamentary capacity and undue influence are separate and distinct

questions. Rothermal, 369 S.W.2d at 922 (noting that undue influence in the procurement of a

will is a ground for contesting a will “separate and distinct from the ground of testamentary

incapacity”). Accordingly, the jury’s finding that Buford had testamentary capacity does not

foreclose a finding that he was controlled by Appellants’ actions.

       Next, Appellants argue that the uncontroverted evidence demonstrated that they did not

overpower Buford’s decision-making process. In particular, Appellants contend that the evidence

demonstrated that Buford was an unusually stubborn individual, who was not easily influenced or

controlled, and that he generally did not trust others, especially when it came to his finances.

Several witnesses, including three of Buford’s long-time family friends and his former attorney,



                                                 18
Pam Walker, described Buford as being “quite stubborn” and “damn hard-headed.”8 True as that

may be, there was also evidence that Buford was susceptible to the very type of influence that Tait

and Rueda exerted over him. For example, Dr. Clayton, who examined Buford in 2010, believed

that Buford exhibited signs of paranoia and was distrustful which, combined with his cognitive

impairments, made him “extremely susceptible to the manipulation and control by others.” In

addition, at trial, Dr. Clayton opined that Buford did “not have the cognitive ability to access and

determine the motives of others,” and that in particular, he was “very susceptible to being taken

advantage [of] by people that he thought were his friends and yet were only using him for his

money.”      This had happened in the past when a person Buford believed was his friend

manipulated him into giving away a significant amount of money. She further testified that Tait

and Rueda had manipulated Buford by “feeding into [Buford’s] paranoid delusions” about his

cousins’ role in the guardianship proceedings, in order to influence Buford’s decision to disinherit

them.

        Appellants, however, contend that Dr. Clayton’s opinion should not be considered because

her examination was done some three years before execution of the Holographic Will.

Dr. Clayton explained at trial, however, that the traits that she described in her report, (Buford’s

learning disabilities, his paranoia, and his susceptibility to undue influence) were of a “permanent”

nature and were not likely to change or improve. In fact, she opined that, if anything, these traits

were likely to get worse over time.

        Moreover, attorney Pam Walker, who represented Buford shortly after he signed the

Holographic Will, testified that she believed Buford had “paranoid” tendencies, and found him to

be “susceptible” to being influenced by someone he trusted. She further believed--after learning


8
  Each of the three friends or their spouses were named as beneficiaries in Buford’s August Will, and therefore had a
vested interest in convincing the court that Buford was not unduly influenced by Appellants.

                                                        19
that Buford had left the bulk of his estate to Appellants in his August Will--that Appellants had

taken advantage of Buford’s paranoid tendencies, and had fueled his suspicions about the cousins’

role in the earlier guardianship proceedings to serve their own purposes.9 In particular, Walker

recalled that on at least two occasions Tait “bad-mouthed” Buford’s cousins in front of Buford.

         Tait himself admitted that Buford exhibited irrational and paranoid tendencies, had a

general distrust of the judicial system, and often did not understand what was necessary to protect

his assets. More importantly, Tait admitted at trial that despite Buford’s paranoid tendencies and

his stubborn nature, he was able to “influence” Buford to do what he thought was in his best interest

to “protect” Buford’s finances and in particular to draft the Holographic Will.

         The record also contains evidence from which the jury could have inferred that Tait did

more than simply convince Buford to draft the Holographic Will.                             In particular, attorney

Pam Walker and Buford’s cousins testified that based on their experience with Buford, they did

not believe he was capable of writing the Holographic Will on his own, and that they believed it

may have been dictated to him, or that Buford had copied it from another writing. And Tait all

but admitted that he was in control of dictating the terms of the Holographic Will to Buford, as he

responded to attorney Scott Moseley’s critique of the Holographic Will in an email as follows:

“If I’d known [the Holographic Will] should include most the [sic] same language of a more formal

Texas will as you now indicate, I’d have had him write it differently,” and that he intended to have

Buford “add additional provisions to his Will as you suggest.” (emphasis added).




9
  In addition, Walker testified at trial that she felt “duped” by Appellants and believed that they had misled her and
the experts they retained in the action to lift the guardianship into believing that Buford was living more independently
than he actually was. In particular, she believed that Appellants had not disclosed to her, or to the expert witnesses
that they were providing significant assistance to Buford, making it seem as if he was managing his life on his own,
and ensuring that he presented in a well-groomed fashion when he met with them.

                                                          20
       Accordingly, we conclude that the record contains both factually and legally sufficient

evidence to support a finding that Buford was susceptible to Appellants’ influence and that

Appellants effectively asserted their influence by not only convincing Buford to draft the

Holographic Will but by controlling and directing his actions in doing so.

               4. Buford would not have executed the Holographic Will but for
                  Appellants’ influence

       Appellants next contend that the evidence was insufficient to support a finding that Buford

would not disinherit his cousins and leave his entire estate to charity, but for Appellants’ influence.

According to Appellants, there was nothing “unnatural” about Buford’s decision to do so, and that

to the contrary, the decision was reasonably explained by the fact that Buford was upset with his

cousins for their alleged role in the prior guardianship proceedings and by the fact that he did not

have any significant relationship with them. Appellants further contend that Buford told both

attorneys Moseley and Walker of his intent to disinherit his cousins and of his intent to leave his

estate to charity, thereby demonstrating that the Holographic Will expressed his “true wishes.”

And according to Appellants, there is nothing in the record to rebut these assertions. We disagree.

       First, there is nothing in the record to indicate that Buford made any statements to either

Moseley or Walker expressing his intent to disinherit his cousins or his intent to leave his money

to charity. Although Moseley recalled that Buford informed him that he was angry with his

cousins for their alleged involvement in the guardianship proceedings, he did not recall if Buford

ever expressed any intent to disinherit them. Similarly, Walker testified that when she spoke with

Buford about the possibility of drafting a formal will in November of 2014, Buford did not tell her

how he wanted to dispose of his estate, and instead indicated that he had not yet decided what to

do with his money and that he needed time to think about it. He made this statement despite the

fact that he had signed the Holographic Will over a year and half prior to that meeting. Further,


                                                  21
Walker recalled that although she suggested to Buford that he had the option of leaving his money

to charity, Buford never indicated that he intended to do so.

       We nevertheless recognize that Buford’s decision to disinherit his cousins and to give his

money to charity, without more, is not necessarily indicative of an unnatural disposition and does

not prove that the decision was the product of undue influence. See generally Estate of Davis v.

Cook, 9 S.W.3d 288, 294 (Tex.App.--San Antonio 1999, no pet.) (recognizing that testator’s

decision to exclude nieces and nephews in favor of charities, without more, did not establish an

unnatural disposition or the existence of undue influence). However, there are several factors that

the jury could have considered in finding that Buford’s disposition was in fact unnatural and was

the result of Appellants’ undue influence. Before meeting Appellants, Buford had expressed an

intent to die intestate, which meant that his cousins would have inherited his entire estate. The

jury could have concluded that Appellants spent months fueling Buford’s animosity towards his

cousins and convinced him to sign the Holographic Will disinheriting them. In addition, there is

nothing in the record to suggest that Buford had previously given any consideration to leaving his

estate to charity before he met Appellants, or that he had even donated to a charity in the past.

       Thus, the jury was presented with two alternative explanations for why Buford signed the

Holographic Will--either Buford had formulated a true intent to disinherit his cousins and leave

his estate to charity, or his decision to do so was influenced by Appellants’ long-term plan to take

control of his estate. When, as here, a jury is presented with two reasonable explanations for why

a testator might draft a will that appears unnatural, the jury is free to choose between those

explanations.   See, e.g., In re Estate of Johnson, 340 S.W.3d 769, 783-784 (Tex.App.--

San Antonio 2011, pet. denied) (when a jury is faced with alternative explanations for why a

testator might otherwise draft a will that appears unnatural, the jury is free to determine which of



                                                 22
the explanations it finds more credible); see also In re Estate of Luthen, No. 13-12-00576-CV,

2014 WL 6632952, at *7-8 (Tex.App.--Corpus Christi Nov. 24, 2014, no pet.) (mem. op., not

designated for publication) (recognizing that when “competing explanations are advanced” by the

parties with regard to a testator’s reason for disinheriting a family member, “the jury must

determine which explanation should be given more weight and which explanation is more

credible.”).

        In this case, there was both factually and legally sufficient evidence for the jury to choose

Appellees’ theory that Buford was in fact influenced by Appellants’ plan to take control of his

estate, and that Buford would not have drafted the Holographic Will disinheriting his cousins but

for Appellants’ undue influence.10

        Appellants’ Issues One through Three are Overruled.

               B. Validity of the July and August Wills

        The trial court invalidated the July 21, 2015 and the August 13, 2015 wills based on jury

findings that for both, Buford lacked testamentary capacity and that he signed them as the result

of undue influence. In Issues Four through Eleven, Appellants contend that the evidence was both

factually and legally insufficient to support these jury findings. Because Appellants’ arguments

are virtually identical with respect to both Wills, we address them together. We begin with the

issue of undue influence.

                  1. Appellants had the opportunity to exert influence over Buford

        Although Appellants contend that there was no evidence to support a finding that they

pressured Buford into signing the July and August Wills, they do not contest that they had the

opportunity to do so, or a motive for exerting their influence over him. Notably, the opportunity


10
  And because of this finding, we conclude that it is unnecessary to decide whether the evidence is sufficient to
support the finding that Buford subsequently revoked the Holographic Will.

                                                       23
to influence Buford increased after the management trust was lifted in November of 2014. And

within days after the management trust was lifted, Buford signed a Limited Power of Attorney

giving Tait control over virtually all of Buford’s financial, legal, and medical decisions. In

addition, despite the fact that both Walker and Moseley offered to assist Buford with drafting a

formal will to replace the Holographic Will, Tait declined their offers, and instead spent the next

few months assisting Buford with making changes or additions to his Holographic Will. He later

took it upon himself to draft the various formal wills that Buford signed in July and August of

2015 during his final illness. In effect, the jury could have inferred that Appellants were engaging

in a course of conduct to ensure that they retained complete control over his decision-making

process with respect to the future wills that he drafted.

       As well, Appellants’ motive for influencing Buford to sign the July and August Wills was

obvious, as they received bequests exceeding two million dollars in both the July and August Wills.

Accordingly, we conclude that there was both factually and legally sufficient evidence to support

a finding that Appellants had a clear opportunity and motive to exert their influence over Buford

in the drafting of these two wills.

                  2. Appellants effectively asserted their influence over Buford

       Appellants next contend the evidence was insufficient to prove that they effectively

asserted influence over Buford or that he was susceptible to influence at the time that he signed

the two wills. In particular, they contend that Dr. Clayton was the only witness to discuss

Buford’s susceptibility to influence at the time he signed the wills, but that her testimony should

be disregarded.

       First, Appellants once again point out that Dr. Clayton only evaluated Buford one time in

2010, and they argue that she therefore had no basis for opining on his mental status five years



                                                 24
later when the wills were signed. But as we explain above, Dr. Clayton testified that Buford’s

vulnerability and susceptibility to undue influence was of a permanent nature and if anything, was

likely to get worse over time.     Moreover, Dr. Clayton testified that Buford’s susceptibility

increased due to his physical ailments and the medication that he was taking during his final illness

in the hospital. By the time of his hospital stay, Buford had tumors in both his liver and lungs.

He was in liver and kidney failure, had low oxygen levels, and had toxins in his blood. A treating

physician noted that Buford did not appear to understand his diagnosis, was anxious and in pain,

and exhibited “scattered thinking” during his hospital stay. Dr. Clayton further pointed out that

while in the hospital, Buford was being treated with narcotic pain medicines that would have

affected his cognitive abilities. Dr. Clayton concluded that Buford’s physical condition and his

medications would have likely increased his preexisting paranoid tendencies, making it even easier

to manipulate or take advantage of him.

       A testator’s physical ailments may inform the jury of the testator’s mental status, if the

evidence sufficiently links the two at the time of a will signing. See, e.g., Croucher v. Croucher,

660 S.W.2d 55, 57 (Tex. 1983) (upholding trial court’s finding that testator lacked testamentary

capacity where evidence of occlusion of the carotid arteries was consistent with mental incapacity

at the time of will signing); see also Kinsel v. Lindsey, 526 S.W.3d 411, 420 (Tex. 2017)

(recognizing that “evidence of physical problems that are consistent with or can contribute to

mental incapacity is probative” on the issue of an individual’s mental capacity). But Appellants

argue that Dr. Clayton’s testimony did not sufficiently link Buford’s physical condition to his

mental status on the exact days that he signed the two wills. In support of this argument,

Appellants rely on our sister court’s holding in Horton v. Horton, 965 S.W.2d 78, 86 (Tex.App.--

Fort Worth 1998, no pet.). But Horton is inapposite. In Horton, a testator, who was dying of



                                                 25
cancer, was taking pain medication and suffering from periodic hallucinations during the general

time period in which he had signed a will. Id. at 86. There was no evidence, however, that the

testator was on medication or that he was suffering from any hallucinations on the particular day

that he signed his will. Id. The court therefore concluded that there was insufficient evidence to

support a finding that he lacked testamentary capacity at the time of the will signing. Id.

         However, the court used a different analysis when discussing the issue of whether there

was sufficient evidence to support a finding that the testator had been unduly influenced into

signing the will. The court noted that in making a determination of undue influence, the jury

could consider more general evidence that the testator had cancer and was in considerable pain in

the days leading up to the will signing, as that evidence was relevant to his “physical incapacity to

resist or the susceptibility of his mind to an influence exerted.”11 Id. at 88. We agree with this

analysis, and we conclude that the jury was entitled to rely on Dr. Clayton’s testimony concerning

Buford’s weakened physical condition during the general time period in which he signed the July

and August Wills, as evidence of his enhanced susceptibility to Appellants’ influence over him.

         Beyond that, the jury could have observed Buford’s weakened condition from the

videotaped recordings of the will signings. Dr. Clayton had in fact observed that Buford appeared

confused and “kind of dazed” in the videotape recordings. Dr. Clayton also testified that Tait was

essentially leading Buford through his responses on the recordings to make it appear that he was

more lucid than he actually was.

         We recognize that Appellants presented conflicting evidence regarding Buford’s mental

state on the day of the will signings. For example, Appellants presented the testimony of the


11
   In Horton, however, the court found that, despite the testator’s weakened physical state, there was no evidence to
support a finding of undue influence, as there was no evidence that the will proponent had an opportunity or did exert
influence over him. 965 S.W.2d at 88. Unlike the situation in Horton, we have already concluded that Appellants
did have the opportunity to influence Buford’s decision to sign the wills, as well as a clear motive for doing so.

                                                         26
notary public and two of the witnesses who were present at the will signings, all of whom testified

that they believed Buford appeared, (1) to understand what he was doing, (2) determined to sign

the wills, and (3) not to have been coerced into signing the wills.12 None of those witnesses,

however, had any knowledge of Buford’s pre-existing vulnerabilities, or the history of his

relationship with Appellants.

         We also find sufficient evidence that Appellants took advantage of Buford’s weakened

mental state while he was in his final illness to maintain control over his decision-making process.

First, although Buford had already signed a Limited Power of Attorney in November of 2014

giving Tait control of Buford’s legal, business, and medical affairs, the day after his hospital

admission, Buford signed a medical power of attorney naming Tait as his agent for making medical

decisions, and Rueda as his first alternate agent. Shortly thereafter, Buford signed a Texas

Statutory Durable Power of Attorney, designating Tait as his agent for virtually all of his legal,

financial, business, and personal matters.

         In addition, Tait took it upon himself to draft at least three different formal wills for Buford

to sign once Appellants realized that he was dying and arranged for the will signing to take place

during Buford’s hospital stay. Tait also mispresented the terms of the wills to Buford during the

will signings by falsely claiming that Buford was leaving the “majority” of his estate to a charitable

trust, when in fact only one minor asset was placed in the trust and the valuable assets were devised




12
   Appellants also presented the testimony of an emergency room doctor, Dr. Kathleen Delaney, who saw Buford in
the hospital on August 15, 2015, the day that he signed the August Will. She believed that Buford appeared
“completely oriented” and “very alert” that day. Dr. Delaney, however, did not conduct a mental status examination
of Buford, and there was no evidence that she was aware of any of Buford’s pre-existing mental limitations, his
paranoid tendencies, or his susceptibility to the influence of others. As well, she admitted that she was not aware of
all of the medications that Buford was taking at that time.


                                                         27
to Appellants.13 The jury could have inferred that this misrepresentation was the final step in a

purposeful scheme to ensure that Appellant left the bulk of his estate to them.

         Accordingly, we find that the record contains both factually and legally sufficient evidence

to support a finding that Appellants effectively exercised their influence over Buford and

effectively manipulated him into signing the July and August Wills.

                  3. Buford would not have executed the July and August Wills but for
                     Appellants’ influence

         Appellants also contend that the record does not support a finding that Buford would not

have signed the July and August Wills but for Appellants’ influence, contending that there was

nothing unnatural about the dispositions that Buford made in those wills. In particular, Appellants

once again contend that Buford had consistently expressed his intent to disinherit his cousins prior

to signing the July and August Wills, and that he had further expressed to various individuals how

grateful he was to Appellants for assisting him with his legal issues and that he had developed a

great affection for them. Appellants further argue that there is no evidence in the record that

Buford had ever expressed an intent to dispose of his property in any other manner. For the same

reasons, and evidence noted in Section III(A)(4) of this opinion, we likewise conclude the evidence

supports the jury’s finding. And for the July and August Wills, there was evidence to suggest that

Appellants had misled Buford into believing that the bulk of his estate was going to his charitable

trust, when in fact the express terms of the July and August Wills gave the bulk of his estate to

Appellants. The jury therefore could have inferred that Buford was not aware of the actual terms

of the wills and that they did not express his true intent. Accordingly, we conclude that there was



13
   Appellants contend that Tait did not mislead Buford on this point. In particular, Tait testified that the mineral
interests given to the Charitable Trust would be worth 10 to 20 million dollars over the course of 20 years. Appellants
also claimed that the land they received was only worth approximately 1.6 million dollars. Tait, however, did not
support those opinions with any facts and the jury therefore could have discounted the claim.

                                                         28
both factually and legally sufficient evidence to support the jury’s finding that Buford signed the

July and August Wills as the result of Appellants’ undue influence.14 Appellant’s Issues Four

through Eleven are Overruled.

            C. The Request for Attorney’s Fees

        At trial, Appellants requested $416,978.75 in attorney’s fees, and $29,509.09 in expenses

with regard to submitting the August Will to probate, and for defending against Appellees’ will

contest. Section 352.052 of the Texas Estates Code allows for the payment of a designated

executor’s or beneficiary’s legal expenses when that person defends or prosecutes a will in good

faith and with just cause, whether or not that person was successful in doing so.                         See

TEX.EST.CODE ANN. § 352.052. The jury, however, found that Appellants did not act in good

faith or with just cause in doing so, and the trial court therefore denied Appellants’ request for fees

and expenses. In Issues 12 through 17, Appellants contend that the evidence was both legally and

factually insufficient to support the jury’s determination that they did not act in good faith, and

that the trial court therefore erred in denying their request for attorney’s fees.                 Although

Appellants raise separate issues with respect to whether they acted in good faith and just cause

with regard to defending each of the three wills, we address these arguments in a more global

fashion.

                1. The law on attorney’s fees

        Whether an executor acts in good faith and with just cause in prosecuting or defending a

will is a question of fact, to be determined by the jury upon a consideration of all of the

circumstances of a case. Huff v. Huff, 124 S.W.2d 327, 330 (1939); see also Russell v. Moeling,

526 S.W.2d 533, 536 (Tex. 1975) (recognizing that the question of whether executor acted in good


14
  Having reached this conclusion, we need not address Appellants’ alternate argument that the evidence did not
support a finding that Buford lacked testamentary capacity to sign those two wills.

                                                     29
faith and with just cause is a question for jury that should be determined in the original probate

proceeding); Matter of Kam, 484 S.W.3d at 654 (recognizing that good faith is ordinarily a

question of fact and that an appellate court should uphold a jury finding unless the evidence

conclusively established the party’s good faith).

       To be sure, a finding that an individual procured a will by undue influence does not

preclude a finding that the individual acted in good faith and with just cause in attempting to admit

the will to probate or in defending the will against a will contest. Harkins v. Crews, 907 S.W.2d

51, 62 (Tex.App.--San Antonio 1995, writ denied), citing Huff, 124 S.W.2d at 330.

               2. Application

       Appellants contend that there was no evidence that they acted in bad faith or with a

fraudulent intent in offering the various wills to probate. Rather, the “uncontroverted evidence”

demonstrated that they submitted the wills to probate in good faith because they genuinely believed

that the wills expressed Buford’s “true intent.” This argument, however, is essentially a rehash

of the arguments set forth above, with Appellants contending that they had reason to believe that

Buford wished to disinherit his cousins, that Buford wished to leave part of his estate to charity,

and that Buford also wanted to benefit Appellants due to his gratitude for assisting him with his

legal and other issues over the years.

       Although the jury was free to believe Appellants’ theory that they acted in good faith in

defending the wills, the jury was also presented with an alternative theory that Appellants did so

in bad faith by perpetrating a long-term scheme to gain access to Buford’s not insignificant estate.

The record contains sufficient evidence to support the jury’s finding that implicitly accepts the

existence of such a scheme. That scheme negates any good faith or just cause in submitting any




                                                 30
of the wills to probate or in defending against Appellees’ will contest. We conclude that the jury’s

findings were supported by both factually and legally sufficient evidence.

       Appellants’ Issues Twelve through Seventeen are Overruled.

                                           V. CONCLUSION

       We affirm the trial court’s judgment.


                                               JEFF ALLEY, Chief Justice

April 7, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  31